Citation Nr: 0634969	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-01 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for numbness of the 
hands and feet, dizziness, headaches, and liver problems, to 
include as due to exposure to Agent Orange.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an increased rating for service-connected 
impotence, currently evaluated as noncompensable (0 percent 
disabling).  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

This appeal was certified to the Board in August 2005.  In 
September 2006, subsequent to the most recent supplemental 
statement of the case in June 2006, the veteran submitted a 
statement, and other evidence, in support of his claims 
without a waiver of review by the agency of original 
jurisdiction.  This evidence was received more than 90 days 
after certification of the appeal to the Board.  See 38 
C.F.R. § 20.1304(a) (2006).  In addition, apart from the 
veteran's statement, all of the submitted evidence is 
duplicative of evidence that was associated with the claims 
files at the time of the most recent supplemental statement 
of the case, in June 2006.  Therefore, this evidence is not 
"pertinent," as defined at 38 C.F.R. § 20.1304(c) (2006), and 
a remand for RO consideration is not required.  


FINDINGS OF FACT

1.  The veteran is a combat veteran and has confirmed service 
in the Republic of Vietnam from December 1965 to September 
1966.

2.  The veteran does not have numbness of the hands and feet, 
dizziness, headaches, and/or liver problems, as a result of 
his service.  

3.  The veteran does not have hepatitis C as a result of his 
service.  

4.  There is no evidence of penile deformity associated with 
the veteran's service-connected impotence.


CONCLUSIONS OF LAW

1.  Numbness of the hands and feet, dizziness, headaches, and 
liver problems, were not incurred as a result of service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1116, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2006).   

2.  Hepatitis C was not incurred as a result of service.  38 
U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(d) (2006).   

3.  The criteria for a compensable disability rating for 
service-connected impotence have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Applicable law and regulations

The veteran had active military service in the Republic of 
Vietnam during the Vietnam era; thus, he is presumed to have 
been exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service incurrence of a 
malignant tumor, or tumor of the brain or spinal cord or 
peripheral nerves, may be presumed if manifested to a 
compensable degree within one year of service.  
38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  In addition, the 
appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  Kessel v. West, 13 Vet. App. 9 (1999) 
(holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

B.  Factual Background and Analysis

The veteran contends that he currently has numbness of the 
hands and feet, dizziness, headaches, liver problems, and 
hepatitis C, as a result of his active military service, with 
all disorders except hepatitis C to include as the result of 
Agent Orange exposure during active military service.  

The veteran's administrative service reports show that he has 
confirmed service in the Republic of Vietnam from December 
1965 to September 1966, and that he was awarded the Purple 
Heart and the Combat Infantryman's Badge.

The veteran's service medical records show that in June 1966, 
he was treated for left arm pain.  There was no diagnosis.  A 
number of reports show treatment for complaints of right 
elbow pain, and note that the veteran had arthritis of the 
right elbow that existed prior to service, and which was the 
result of a fracture from a football injury.  See e.g., 
October 1965 reports; profiles (DA Forms 8-274), dated in 
October 1965 and March 1968.  In September 1967, he was 
treated for complaints of headaches, dizziness, fever, and 
stomach ache.  The impression was bilateral purulent 
tonsillitis.  The remainder of the service medical records 
are negative for any complaints, finding or diagnosis 
involving numbness of the hands and feet, dizziness, 
headaches, liver problems, or hepatitis C.  The veteran's 
separation examination report, dated in March 1978, shows 
that his head, upper and lower extremities, abdomen and 
viscera, feet, neurological system, and psychiatric 
condition, were clinically evaluated as normal.  In an 
accompanying "report of medical history" the veteran did 
not report any relevant symptoms, and he specifically denied 
foot problems, "frequent or severe headache," and 
"dizziness or fainting spells."  

As for the post-service medical evidence, it consists of VA 
and non-VA treatment reports, dated between 1971 and 2005, 
and a decision of the Social Security Administration (SSA) 
dated in December 1979 (with supporting medical evidence).  
This evidence indicates that in 1971, the veteran sustained a 
traumatic amputation of two toes of his left foot in an 
elevator accident at his place of employment.  VA outpatient 
treatment reports show that as early as December 1975, the 
veteran complained of intermittent headaches.  The report 
notes, "seems to be psychosomatic but needs to r/o (rule 
out) organic causes."  Subsequent reports occasionally note 
complaints of headaches.  A VA psychiatric examination 
report, dated in May 1985, shows that the veteran complained 
of liver, bladder, arm and foot and back problems.  See also 
VA examination reports, dated in June 1987, September 1989 
(showing that the veteran complained of liver problems); 
December 2003 (same).  

The SSA's decision, dated in January 1978, shows that that 
agency determined that the veteran was disabled as of June 
1976, due to schizophrenia with marked symptoms of 
depression, arthritis and partial ankylosis of the right 
elbow joint, residuals of a shrapnel wound of the left arm, 
and amputation of two toes on the left foot.  The onset date 
of disability was later changed to November 1977.  The SSA's 
reports note complaints that included left foot problems, 
migraine headaches, and soreness in both arms.  

Reports from the University of Washington Medical Center 
(UWMC), dated between 1991 and 1998, include reports dated in 
October 2000 which note that the veteran had hepatitis C 
"diagnosed approximately two years ago."  This report also 
notes complaints of bilateral numbness of the hands and feet.  
He stated that "several women report that he does have 
children by them."  The report notes that the veteran 
suspected that his paresthesias were secondary to Agent 
Orange exposure, and that, "I believe they could very well 
be related to his PTSD (post-traumatic stress disorder); 
however, I will try Neurotonin for symptom relief at this 
time."  An associated gastroenterology consultation report, 
dated in October 2000, notes that the veteran denied any 
prior intravenous drug abuse, intranasal cocaine, needle 
sticks, blood transfusions, tattoos, or history of acute 
hepatitis.  He reported a history of gonorrhea about 18 to 20 
years before.  

The December 2003 VA examination report notes that the 
veteran complained of numbness in his hands and heels, 
headaches, and dizziness.  A neurologic examination revealed 
normal cranial and peripheral nerves, with no motor 
abnormality.  Highly equivocal decreased vibratory position 
and tactile sensibility of the feet were variably present, 
and deep tendon reflexes were normal.  The report contains 
diagnoses of chronic hepatitis C, cryoglobulinemia, Raynaud's 
syndrome associated with cryoglobulinemia, erectile 
dysfunction, and headaches "possibly due to glaucoma."  The 
examiner noted that the veteran's numbness of the hands and 
feet may be due to cryoglobulinemia that was secondary to 
chronic hepatitis C, and that there was no evidence of any 
condition associated with Agent Orange.  The examiner further 
stated that the most likely cause of the veteran's hepatitis 
C was IV drug injection.  

A VA neurological examination report, dated in August 2005, 
shows that the veteran complained of daily headaches, which 
were described in detail.  He also complained of dizziness, 
with no vertigo.  He denied balance problems, and 
labyrinthine symptoms.  A long history of hypertension was 
noted.  On examination, cranial nerves II through XII, motor 
system in the upper and lower extremities, sensory, and deep 
tendon reflexes were all normal.  An associated computerized 
tomography (CT) scan of the head was noted to be normal.  The 
examiner stated that the veteran's headaches and dizziness 
were tension-related from the service time onwards and not a 
continuation of the headache-related tonsillitis (i.e., 
during service).  The examiner further stated that the 
veteran's headaches were not related to exposure to Agent 
Orange.

A VA Agent Orange protocol examination report, dated in 
February 2006, shows that the veteran reported a history of 
numbness of the hands and feet for 15-20 years, as well as a 
history of headaches, and dizziness, that began during 
service.  He also reported a history of hepatitis C that was 
first diagnosed about 15-20 years ago, and that he believed 
it was due to a transfusion.  He denied sexual relations with 
prostitutes or snorting or injecting illegal drugs.  His 
hepatitis C antibody was noted to be positive.  The 
impressions were chronic headache with a possible vascular 
component, hepatitis C, and multiple joint pains with 
possible rheumatoid factor related to hepatitis C.  The 
examiner noted that no condition was found on examination 
that was currently considered to be Agent Orange related.  In 
an addendum, dated in March 2006, the examiner essentially 
repeated his conclusion that no condition was found on 
examination that was currently considered to be Agent Orange 
related.  

C.  Numbness of the Hands and Feet, Dizziness, Headaches, 
Liver Problems

The Board is cognizant of the veteran's combat status; 
nonetheless, the veteran's claim must be denied.  As an 
initial matter, to the extent that the veteran may have left 
foot symptoms related to his amputation of two toes on the 
left foot, this accident occurred after separation from 
service, and these symptoms may not therefore be compensated.  
The veteran's service medical records show that he was 
treated for complaints of headaches, dizziness, fever, and 
stomach ache in September 1967.  The impression was bilateral 
purulent tonsillitis.  There is no subsequently dated record 
of these symptoms.  The veteran's separation examination 
report, dated in March 1978, shows that his head, upper and 
lower extremities, abdomen and viscera, feet, neurological 
system, and psychiatric condition, were clinically evaluated 
as normal.  In an accompanying "report of medical history" 
the veteran did not report any relevant symptoms, and he 
specifically denied foot problems, "frequent or severe 
headache," and "dizziness or fainting spells."  Given the 
foregoing, a chronic condition is not shown during service.  

In addition, there is no competent opinion of a nexus between 
any of the claimed disorders and the veteran's service.  In 
this regard, the December 2003 VA examination report notes 
that his headaches were "possibly due to glaucoma," the 
December 2003 examiner noted that the veteran's numbness of 
the hands and feet may be due to cryoglobulinemia that was 
secondary to chronic hepatitis C, and the February 2006 VA 
Agent Orange protocol examination report noted multiple joint 
pains with possible rheumatoid factor related to hepatitis C.  
However, service connection is not currently in effect for 
either glaucoma, or hepatitis C.  See Part I.B.; see 
generally 38 C.F.R. § 3.310 (2006).  With regard to the 
claimed symptoms of headaches and dizziness, the August 2005 
VA examiner indicated that the veteran's headaches and 
dizziness were tension-related and that they were not related 
to his service.  Although the Board has considered the 
October 2000 UWMC report, that the veteran's paresthesias 
"could very well be related to his PTSD," (service 
connection is in effect for PTSD), the probative value is 
this opinion is greatly reduced by the fact that it is not 
shown to have been based on a review of the veteran's claims 
file or any other detailed and reliable history, nor is it 
accompanied by a rationalized explanation.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000); Hampton v. Gober, 10 
Vet. App. 481 483 (1997); Schroeder v. Brown, 6 Vet. App. 
220, 225 (1994); Green (Victor) v. Derwinski, 1 Vet. App. 
121, 123 (1991); see generally 38 C.F.R. § 3.310.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

To the extent that that veteran argues that he has numbness 
of the hands and feet, dizziness, headaches, and liver 
problems, as a result of exposure to Agent Orange, none of 
these conditions is shown to involve a presumptive disability 
under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  
Furthermore, there is no competent evidence associating any 
of the claimed conditions with exposure to Agent Orange.  In 
this regard, the December 2003 VA examiner stated that there 
was no evidence of any condition associated with Agent 
Orange, and the August 2005 VA examiner stated that the 
veteran's headaches were not related to exposure to Agent 
Orange.  In addition, the February 2006 VA Agent Orange 
protocol examination report notes that no condition was found 
on examination that was currently considered to be Agent 
Orange related.  Combee, supra.  Therefore, service 
connection based on exposure to Agent Orange is not 
warranted, and the claim for numbness of the hands and feet, 
dizziness, headaches, and liver problems, must be denied.  

D.  Hepatitis C

The veteran asserts that he has hepatitis C as a result of 
his service.  

With regard to risk factors, the Board initially notes that 
the service medical records contain a notation of gonorrhea 
in the report of medical history accompanying the separation 
examination report, and show treatment for venereal warts in 
March 1968, but do not indicate such high-risk activity as 
drug or alcohol abuse, tattooing, piercings, acupuncture or 
shared toothbrushes or razor blades.  

The post-service medical evidence contains a great deal of 
evidence of high-risk activity for hepatitis C.  
Specifically, the medical evidence shows that the veteran has 
reported a history of drug use, to include IV drug use.  See 
e.g., June 1987 VA psychiatric examination report (in which 
the veteran reported past use of drugs that included 
"speed"); July 1988 VA progress note (reported past use of 
cocaine); September 1989 VA psychiatric examination report 
(noting a post-service history of "using all kinds of 
drugs"); December 1989 VA psychiatric examination report 
(noting, "He tries to abstain from drugs or alcohol at this 
time, both of which he abused heavily for many years."); 
December 2003 VA examination report (noting use of IV drugs 
during service).  The veteran has recently denied ever using 
IV drugs, or intranasal cocaine.  See veteran's letter, 
received in January 2004; hepatitis C risk factor 
questionnaire, received in February 2005.  However, the Board 
notes that the history of drug use as noted in the December 
2003 VA examination report is consistent with previously 
discussed and much earlier notations of drug use in the 
medical evidence, and that most of the notations of drug 
abuse are dated many years prior to the filing of his claim.  
The Board therefore can find no reason to discount the 
probative value of the evidence of drug use.  

The Board is cognizant of the veteran's combat status; 
nonetheless, the veteran's claim must be denied.  The 
veteran's service medical records do not show treatment for 
hepatitis symptoms, nor was hepatitis noted upon separation 
from service.  Despite the veteran's claim in the February 
2006 VA examination report that he was diagnosed with 
hepatitis C 15 to 20 years before, and even assuming that the 
notation in the UWMC report of a two-year history of 
hepatitis C is sufficient to establish the presence of 
hepatitis C as of that time, the first post-service medical 
evidence of hepatitis C is dated in 1998.  This evidence 
therefore comes about 30 years after separation from service.  
There is no competent evidence associating any reported 
symptoms with hepatitis C prior to 1998, nor is there any 
competent evidence associating the veteran's hepatitis C with 
his service.  In this regard, the only competent evidence is 
found in the December 2003 VA examination report, in which 
the examiner stated that the most likely cause of the 
veteran's hepatitis C was IV drug injection.  As a final 
matter, with regard to risk factors, there is evidence of 
venereal disease during service.  There is also evidence that 
after separation from service, the veteran had multiple 
sexual partners, and a substantial history of drug abuse, to 
include IV drug abuse.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

E. Conclusion

With regard to the foregoing claims, the Board has considered 
the veteran's combat status and his written testimony 
submitted in support of his arguments that he has the claimed 
conditions.  Although a lay person is competent to testify 
only as to observable symptoms, see Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995), a layperson is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issues, 
and that it outweighs the lay statements.  Accordingly, the 
veteran's claims for service connection must be denied.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Increased Rating - Impotence

The veteran asserts that he is entitled to an increased 
(compensable) rating for his service-connected impotence.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In August 1999, the RO granted service connection for 
impotence, evaluated as noncompensable (0 percent disabling).  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  In September 2000, he 
filed a claim for a compensable rating.  In June 2001, the RO 
denied the claim.  The veteran has appealed.  

There is no specific disability rating for impotence, and the 
RO has evaluated the veteran's service-connected impotence by 
analogy (per 38 C.F.R. § 4.20) as penis deformity under 38 
C.F.R. § 4.115(b), Diagnostic Code 7522.  The Board can find 
no other diagnostic code provision that would be more 
appropriate in rating the veteran's disability.  There is no 
evidence that he has had removal of half or more of his 
penis, or that glans have been removed, such that would 
warrant consideration under Diagnostic Codes 7520 or 7521, 
respectively.  Therefore, Diagnostic Code 7522 is most 
appropriate to rate this disability.

Pursuant to Diagnostic Code 7522, two distinct elements are 
required for a compensable, 20 percent, disability rating: 
penile deformity and loss of erectile power.

The relevant medical evidence consists of VA and non-VA 
medical reports, dated between 1999 and 2005.  This evidence 
includes VA outpatient treatment reports, which note that the 
veteran was receiving treatment for erectile dysfunction, and 
that he had been given prescriptions for Viagra.  A December 
2003 VA examination report notes that the veteran complained 
of penile deformity upon erection.  On examination, the 
examiner noted that there was no penile deformity, and no 
abnormality.  There was no sign of inflammation, and the 
testes and scrotum were normal.  The relevant diagnosis was 
erectile dysfunction.  A VA neurological examination report, 
dated in August 2005, indicates that he had received 
Alprostadil injections for impotence. 

A VA Agent Orange protocol examination report, dated in 
February 2006, shows that the veteran reported a 20 to 25-
year history of erectile dysfunction.  His medical history 
was noted to include Caverject injections and use of Viagra.  
On examination, no pathology of the penis or testes was 
noted.  The relevant impression was erectile dysfunction.   

The Board finds that the claim must be denied.  The evidence 
shows that the veteran has repeatedly reported experiencing 
impotence.  The veteran has received treatment for erectile 
dysfunction with medications, both injectable and oral.  
However, the evidence shows that the veteran's penis and 
testes have been found to be normal.  As the veteran is not 
shown to have both penile deformity and loss of erectile 
power, the Board finds that he is properly evaluated at the 
noncompensable level for impotence.  See 38 C.F.R. § 4.31 
(2006).  Furthermore, he has already been awarded special 
monthly compensation under 38 U.S.C. § 1114, subsection (k), 
38 C.F.R. § 3.350(a), due to loss of use of a creative organ.  
So the fact that he is impotent has already been taken into 
account.  In any event, a compensable rating is not warranted 
under Diagnostic Code 7522.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).

In reaching this decision the Board had also considered the 
issue of whether the veteran's service-connected impotence, 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2006); Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization or missed work, due solely to the veteran's 
service-connected impotence as to render impractical the 
application of the regular schedular standards.  Accordingly, 
the regular schedular standards and the assigned 
noncompensable disability rating adequately compensates the 
veteran for any adverse impact caused by his impotence.  The 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are 
not met.


III.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In a letter, dated in April 2001, prior to the decision on 
appeal, as well as in a letter, dated in January 2005, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters contained a specific request 
for the veteran to provide additional evidence in support of 
his claims.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  

With respect to the timing of the April 2001 notice and the 
service connection claims, the Board points out that the VCAA 
letter was sent prior to the rating June 2001 decision on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  With 
regard to the increased rating claim, any defect with respect 
to the timing of the VCAA notices in this case was 
nonprejudicial.  There is no indication that the outcomes of 
the claim has been affected, as all evidence received has 
been considered by the RO.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  For these reasons, the timing of the VCAA 
notices was not prejudicial.  Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  By 
letter dated in March 2006, the appellant received general 
notice of the potential disability ratings, or laws regarding 
effective dates.  However, as the claims have all been 
denied, as discussed above, no disability rating or effective 
date will be assigned; and any defect with respect to the 
content of the notice requirement was non-prejudicial.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The veteran has been 
afforded examinations, and etiological opinions have been 
obtained with regard to the claims for service connection.  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for numbness of the hands and feet, 
dizziness, headaches, and liver problems, is denied.  

Service connection for hepatitis C is denied.  

A compensable rating for impotence is denied.  


____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


